


110 HRES 714 IH: Supporting the work of firefighters to

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 714
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Mr. Pascrell (for
			 himself, Mr. Thompson of Mississippi,
			 Mr. Dent, Mr. King of New York,
			 Mr. Reichert, and
			 Mr. Cuellar) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the work of firefighters to
		  educate and protect the Nation’s communities, and the goals and ideals of Fire
		  Prevention Week, October 7–13, 2007, as designated by the National Fire
		  Protection Association.
	
	
		Whereas firefighters have maintained their dedication to
			 the health and safety of the American public since Benjamin Franklin founded
			 the first fire department in 1735;
		Whereas today’s firefighters provide a multitude of
			 services, including emergency medical services, special rescue response,
			 hazardous material and terrorism response, and public safety education;
		Whereas more than 1,130,000 firefighters protect the
			 United States through their heroic service;
		Whereas the Nation’s fire departments respond to emergency
			 calls nearly once per second and dispatch to fire emergencies every 20
			 seconds;
		Whereas approximately 1,600,000 fires are reported
			 annually;
		Whereas firefighters respond with courage to all
			 disasters, whether they be acts of terrorism, natural disasters, or other
			 emergencies;
		Whereas 343 firefighters sacrificed their lives responding
			 heroically to the events of September 11, 2001;
		Whereas firefighters from across the Nation responded with
			 remarkable selflessness throughout the areas affected by Hurricane
			 Katrina;
		Whereas 106 firefighters lost their lives in 2006, and
			 over 80,000 were injured in the line of duty;
		Whereas we have honored firefighters for educating the
			 American public since President Harding declared the first Fire Prevention Week
			 in 1922;
		Whereas the National Fire Protection Association has
			 designated the week of October 7–13, 2007 as Fire Prevention Week; and
		Whereas educating Americans on methods of fire prevention
			 and escape planning continues to be a priority for all firefighters: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)supports the work
			 of firefighters to educate and protect the Nation’s communities; and
			(2)supports the goals and ideals of Fire
			 Prevention Week as designated by the National Fire Protection
			 Association.
			
